G. PATRICK CIVILLE
CIVILLE & TANG, PLLC
330 HERNAN CORTEZ AVENUE, SUITE 200
HAGÅTÑA, GUAM 96910
TELEPHONE: (671) 472-8868/69
FACSIMILE: (671) 477-2511
EMAIL: pciville@civilletang.com


Attorneys for Boy Scouts of America,
Boy Scouts of America Aloha Council Chamorro District




                   IN THE UNITED STATES DISTRICT COURT OF GUAM
                               BANKRUPTCY DIVISION

 In Re:                                              BANKRUPTCY CASE NO. 19-00010

           ARCHBISHOP OF AGAÑA,                      BOY SCOUTS OF AMERICA AND BOY
           a Corporation Sole,                       SCOUTS OF AMERICA ALOHA
                                                     COUNCIL CHAMORRO DISTRICT’S
                          Debtor.                    OPPOSITION TO CERTAIN TORT
                                                     CLAIM CREDITORS’ MOTION FOR
                                                     RELIEF FROM STAY


          The Boy Scouts of America and Boy Scouts of America Aloha Council Chamorro

District (“BSA Defendants”) oppose the motion by the Lujan Group (“Lujan Plaintiffs”) for

relief from the automatic stay (ECF 288).

          In moving to lift the stay, the Lujan Plaintiffs attempt to make a scapegoat of the BSA

Defendants and their insurance carriers by insinuating that the BSA Defendants and their

insurers have not engaged in the mediation process, and have in fact been an obstacle to

mediation. They argue that because of this supposed lack of cooperation, the only avenue left for

the Court is to lift the stay and let them proceed to trial. The Court needs to be aware that this

argument bears virtually no resemblance to reality.

          The BSA Defendants and its insurers – Chubb Insurance (which is the BSA carrier

providing coverage for most of the years when there was insurance coverage), have attended and



                 Case 19-00010 Document 344 Filed 01/31/20 Page 1 of 2
actively participated in four mediation sessions since September 2018. The chart below

evidences the mediations that the BSA Defendants and its insurers have attended.

                  Mediation Date                                   Location

                 9/20/18 – 09/21/18                                  Guam

                      12/11/18                             San Francisco, California

                       6/9/19                                        Hawaii

                       9/25/19                             San Francisco, California


       Notwithstanding the Lujan Plaintiffs’ statements, the Lujan Plaintiffs fail to note these

mediations or the fact that the only plaintiffs’ group with whom the BSA Defendants have not

settled any cases has been the Lujan Plaintiffs, and that has not been for lack of trying or for lack

of having made fair offers of settlement to every single Lujan Plaintiff.

       Nevertheless, the Lujan Plaintiffs blame the BSA Defendants and its insurers for not

attending the mediation conducted by Judge Faris in October 30, 2019. They neglect to disclose

that, at that time, there were two mediation tracks ongoing – one with the Ninth Circuit

mediators and the other the mediation arranged by Judge Faris in the AOA’s bankruptcy case.

The Lujan Plaintiffs should not be permitted to leverage what is in fact their own obstinacy as

good cause for lifting the automatic stay.

       For the reasons advanced by the AOA, the motion for relief from stay should be denied.

       Respectfully submitted this 31st day of January 2020.

                                              CIVILLE & TANG, PLLC

                                              By:     /s/ G. Patrick Civille
                                                      G. PATRICK CIVILLE
                                                      Attorneys for Boy Scouts of America, Boy
                                                      Scouts of America Aloha Council Chamorro
                                                      District




                                      2
               Case 19-00010 Document 344 Filed 01/31/20 Page 2 of 2
